Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 1 of 19 PagelD #: 1593 ~

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

FAYETTEVILLE DIVISION
WILLIAM CURTIS THOMPSON PLAINTIFF
V. CASE NO. 5:19-CV-05110
NURSE KELLEY HINELY; CARLA
CINK, Food Prep Supervisor;
SHERIFF TIM HELDER, Washington County,
Arkansas; DUSTIN SANDERS; and
NURSE VERONICA DOCKERY DEFENDANTS

MEMORANDUM OPINION AND ORDER

This is a civil rights action filed by Plaintiff William Curtis Thompson pursuant to 42
U.S.C. § 1983. Thompson proceeds in forma pauperis and pro se. The events at issue
in this case occurred while Thompson was detained in the Washington County Detention
Center (“WWCDC’). Thompson contends his constitutional rights were violated when he
was denied his prescribed medication and a diabetic diet and when he was subjected to
unconstitutional conditions of confinement.

The case is before the Court on three motions for summary judgment. First,
Thompson has moved for summary judgment in his favor (Doc. 73). Second, Separate
Defendant Carla Cink has filed a Motion for Summary Judgment (Doc. 80). Finally, the
Washington County Defendants, namely, Nurse Hinely, Sheriff Helder, Dustin Sanders,
and Nurse Dockery, have filed a Motion for Summary Judgment (Doc. 82). The Motions
are ready for decision.

I. BACKGROUND
Thompson was booked into the WCDC on May 11, 2019, following his arrest on

pending criminal charges. He remained incarcerated there until May 20, 2019, when he
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 2 of 19 PagelD #: 1594

was released on bond.

In an intake questionnaire, it was noted that Thompson had a heart condition, had
been diagnosed with diabetes, and took both heart medication and insulin.’ (Doc. 79-4
at 5). The only notation regarding diet restrictions was that Thompson should be on a
“no salt” diet. /d. at 6. Thompson testified at his deposition that during his medical
intake screening, he told an unidentified male nurse that he needed his medications,
including Apidra, Lantus insulin, an unspecified hypertension medication, Flexeril,
hydrocodone, and niacin. (Doc. 79-2 at 3; Doc. 79-4 at 4). Thompson did not have his
medications with him when he was arrested.

While Thompson testified that he was disabled due to a back condition, there is no
mention of him having back problems in his WCDC records. (Doc. 84-6 at 9).
Thompson testified that he has had back trouble since 1977, when he injured his back
lifting a heavy piece of equipment. fd. at9. Thompson also testified that he has been
taking Flexeril and hydrocodone for his back for fifteen to twenty years. /d. at 10. He
explained that at some point in 2019, he was forced to change doctors and that his new
doctor refused to prescribe Thompson hydrocodone. /d. at 17.

Thompson was diagnosed with diabetes in 1996. He testified that he takes insulin
three times a day and tests his blood sugar before he takes insulin. /d. at 11.

Thompson claims he had triple heart bypass surgery in 2009. He indicated that

he has been taking Isosorbide for his heart since that time. /d. at 12-13. His

 

1 Thompson testified at his deposition that when he was booked in, he did not tell jail
personnel that he was diabetic and had a heart condition because they already had a
record of it from his prior incarceration. (Doc. 84-6 at 20). Thompson testified that he
was not asked about his medical issues. /d. at 21.

2
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 3 of 19 PagelD #: 1595

cardiologist also had him on Plavix but discontinued it in September of 2019 and put him
on aspirin. /d. at 14. Thompson testified that he had been taking Carvedilol and one
other medication for his blood pressure since 2009, as well as niacin and furosemide, a
diuretic. /d. at 14-15.

Kelley Hinely is a licensed nurse practitioner (“APRN”). (Doc. 84-7 at 1). Sheis
employed by Karas Correctional Health Care (“Karas”), the health care provider for the
WCDC. /d. According to APRN Hinely:

The medical protocol for medication staff in the [WCDC] is to initially place

all insulin dependent diabetics on sliding scale insulin [“SSI"] based on

blood sugar checks to monitor and treat until medication reconciliation and

review are complete. The provider (medical staff with prescribing authority)

will reconcile and review the documented blood sugar levels to determine

what insulin regimen or diet changes will best work with the detainee in the

controlled environment.
Id. at 4; see also Doc. 84-8 at 4.

Dustin Sanders is a certified paramedic employed by Karas at the WCDC. (Doc.
84-10 at 1). As a paramedic, Sanders indicated he “may be scheduled to work at the
[WCDC] during hours where a provider may not be available, such as nights or
weekends.” /d. at 2. As part of his duties, Sanders “may assist in reconciling a new
detainee’s medications by reviewing the intake questionnaire and by contacting any
pharmacy or physician/clinic identified by the detainee during the questionnaire.” /d.
Sanders performed the reconciliation or verification of Thompson’s prescriptions by
calling the pharmacy he identified. /d. at 2-3; see also Doc. 79-4 at 4. Jail staff
ultimately determined that Thompson had been prescribed Lantus (40 units), Clopidogrel

(75 mg.), and Apidra insulin (10 units before meals). (Doc. 84-10 at 3). According to

Sanders, “Thompson reported no other medications and no other medications were
Case 5:19-cv-05110-TLB Document90_ Filed 10/29/20 Page 4 of 19 PagelD #: 1596

indicated by his reported pharmacy.” /d. As there were no diet restrictions identified
during booking, Sanders asserts that “whether or not to place [Thompson] on a special
diet at a later time would be determined by a review of his medical records including blood
sugar readings.” /d. Sanders asserts that “[mJedical personnel such as [myself] are
available at any time a detainee asks to be seen for any reason.” /d. at 4.

Veronica Dockery is a Physician’s Assistant (“PA”) employed by Karas and
working at the WCDC. (Doc. 84-8 at1). PA Dockery indicates that she does not consult
with Sheriff Helder “regarding any medical decision or treatment for an inmate under my
care.” ld. 7

Thompson's medical file indicates that on May 12, 2019, the day after he was
booked into the WCDC, Thompson was prescribed a blood sugar check before each meal
and two units of SSI (regular or NovoLog). (Doc. 79-4 at 3); see also Doc. 84-7 at 5.
He received SSI once in the evening on the 12th. (Doc. 84-7 at 5).

PA Dockery states that on May 13th, she reviewed the medication reconciliation
and decided not to continue Apidra insulin since “Thompson had already been placed on
sliding regular insulin which is in the same category of rapid/short acting insulin.” (Doc.
84-8 at5). She started Thompson on Lantus (long-acting) insulin and Clopidogrel, which
had to be ordered from a pharmacy. /d. PA Dockery indicates that she “was not aware
of Thompson receiving any other medications as he did not inform any medical staff of
other medications. He did not notify any one that he was taking Isosorbide Mononitrate
ER, furosemide[,] Hydrochlorothiazide, or Carvedilol, and his pharmacy did not report any
of those medications.” /d. According to PA Dockery, “If a new intake reports diabetes

or hypertension, medical staff has standard medications available for use (‘floor stock’) in
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 5 of 19 PagelD #: 1597

emergencies.” /d. at 7. PA Dockery notes that Thompson was seen multiple times a
day for blood sugar monitoring and medication distribution. /d. at 8.

On May 13th, Thompson received SSI in the morning and afternoon. /d. at 6.
Thompson received Lantus on the evening of May 13th. (Doc. 84-4 at 13). On May
14th, the Lantus was discontinued, and 70/30 insulin was prescribed instead. (Doc. 79-
4 at 1). Thompson was to receive 26 units in the morning and 14 units in the evening.
ld. A prescription was also added changing the frequency of blook sugar checks from
before each meal to only before the morning and evening meals. /d. at2. APRN Hinely
indicates that she changed Thompson to 70/30 insulin based on her review of
Thompson’s “pharmacy history and blood sugar readings.” (Doc. 84-7 at 7). APRN
Hinely states that in her experience “70/30 insulin is a therapeutic substitute for diabetics
and works very well in the controlled environment of the detention center. No changes
to his diet appeared to be warranted at that time based on the records.” /d. In APRN
Hinely’s opinion, “[nJeither a sack lunch, snacks, nor a diet change was indicated or
needed to control [Thompson’s] blood sugar based on his blood sugar readings while in
the [WCDC].” /d. at 9. With the exception of the days Thompson refused the
medication, he continued to receive 70/30 insulin and Clopidogrel, as well as having
regular blood sugar checks, each day until he was released. (Doc. 79-4 at 7-8).

APRN Hinely notes that housing areas are equipped with intercoms so detainees
or officers may report emergencies or seek immediate help. (Doc. 84-7 at 10).
“[MJedical staff (paramedics) are available at all times and established medical protocols
are available to follow.” /d. APRN Hinely indicates that “[t]here is no record that

Thompson suffered any medical emergency or that any symptoms of an emergent need
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 6 of 19 PagelD #: 1598

such as a heart attack or stroke were seen, reported, or identified in any way while
[Thompson] was incarcerated in the [WCDC].” /d. Moreover, APRN Hinely notes that
Thompson “had direct access to a medical professional two or three times per day during
his blood sugar checks and insulin and medication distribution.” /d. at 11.

Thompson testified that if he did not take his insulin, he felt weak. (Doc. 79-2 at
2). He stated that he started feeling weak after about three days of being in the WCDC.
Id. Thompson also indicated there was a day when he could not see clearly. (Doc. 84-
6 at 46-47). Thompson testified he would go down to get his medication in the morning,
and he would start stumbling backwards when he reached the bottom of the stairs. (Doc.
84-6 at 33). In fact, Thompson indicated he still sometimes stumbles and falls. /d.
Thompson testified that Dr. Coker has referred him to Benchmark Rehab Partners for
falls and imbalance. /d. at 33-34. Thompson has not been told that his problem with
imbalance is related to not having insulin for several days. /d. at 34.

Thompson testified that about a day or two after he talked to an unidentified male
nurse at the WCDC, he began receiving his Plavix prescription. (Doc. 79-2 at 2).
Despite what is indicated in his medical records, Thompson testified that he did not
believe he received any insulin until May 15th or 17th. (Doc. 84-6 at 22-23). When he
did receive insulin, he claims it was not what he had been prescribed but was a different
kind of insulin “70/30.” Id. Thompson testified that at most he received insulin for three
or four days while at the WCDC. /d. at 31-32.

To obtain non-emergency medical health care at the WCDC, inmates are required
to submit a medical request via the electronic kiosk available to inmates. (Doc. 79-7 at

9). Similarly, all general requests and grievances were to be submitted via the kiosk.
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 7 of 19 PagelD #: 1599

ld. at 19. “All decisions [at the WCDC] regarding medications, medical testing, or
medical treatment are left to the professional medical judgment of the medical staff and
providers.” (Doc. 84-1 at 2); see also Doc. 84-7 at 1-2.

Thompson testified that he did not know how to operate the kiosk because he was
not computer literate, but he was able to get help from someone who knew how.? (Doc.
79-2 at 4; Doc. 84-6 at 24-25). He never asked the person assisting him to submit a
medical request for him. (Doc. 79-2 at 4). However, he does believe that on one
occasion he had someone try to contact the nurse about his medication. /d. He does
not believe he ever reported through the kiosk that his diet was incorrect, nor did-he ask
for a medical diet. /d. at 4 & 8. Thompson felt that jail’s failure to provide him with a
medical diet may have increased his hypertension. /d. Thompson reported that several
weeks after his release, when he was seen by Dr. Coker, he was treated for hypertension.
Id.

The requests made by Thompson, or on his behalf, through the kiosk have been
provided to the Court. (Doc. 79-5 at 1-8). Among other things, Thompson asked for a
welfare check on his girlfriend, to talk to a sergeant, what his bond was, how to release
funds to a person, that adult protective services place his girlfriend into Homestead
Rehabilitation Center, and to obtain certain phone numbers from his phone. /d.

During May of 2019, Carla Cink was the Food Service Director at the WCDC.
(Doc. 79-1 at 1). She was employed by Summit Food Service, the contract food service

provider for the WCDC. /d. According to Cink, “[Alll inmates were given ‘inmate

 

2 During an incarceration in May of 2017, Thompson also submitted both general requests
and medical requests via the kiosk. (Doc. 84-3 at 3-4).

7
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 8 of 19 PagelID #: 1600

population food’ unless the medical staff from the [WCDC] informed Summit Food Service
or [me] of an individual inmate’s dietary needs.” /d. Cink indicates that neither Summit
Food Service nor she “received any documentation showing or stating [Thompson] was
in need of a special diet.” /d. Thompson was not on the list of inmates receiving a
special diet. (Doc. 81-8)

Thompson testified that he received food but knew that “[i]t more than likely had
salt and stuff like that in it.” (Doc. 79-2 at 5). He just assumed that it was for “regular
individuals” and was “not a diabetic diet.” fd. He did tell an officer at the pod door that
he was not supposed to eat a regular diet. /d. The officer responded that Thompson
should get on the kiosk and let them know. /d. at6. Thompson did not ask anyone to
help him with the kiosk. /d. Instead, he “just left it like it was.” /d. He felt it should
have been in his record from a prior incarceration that he needed a diabetic diet.3 /d.

Thompson has no evidence that shows Cink was ever told he should be receiving
a diabetic diet. (Doc. 79-3 at 3). Thompson concedes that if food service personnel
were unaware of his need for a diabetic diet, he would never receive it. /d. at 4. He
never told any of the officers that he was having a problem with the food trays given him.
Id. at 6. He did not decline any food given him. /d. Thompson never told a supervisor
or anyone associated with the food service company that he was having a problem with
the food he was being given. /d.

Thompson testified that the WCDC was overcrowded and that he had to sleep and

eat on the floor for the entire ten-day period he was in there. (Doc. 84-6 at 35).

 

3 On February 15, 2016, Thompson was booked into the WCDC and released the same
day. (Doc. 84-2 at 2-4). Thompson was again booked into the WCDC on May 20, 2017,
and remained incarcerated there until May 30, 2017. /d. at 5-8.

8
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 9 of 19 PagelD #: 1601

Thompson did have a mat to sleep on. /d. Thompson indicated that it was so
overcrowded, any seats during meal times were claimed by other inmates, forcing him to
sit on the steps or the floor. /d. Thompson believes Sheriff Helder was responsible for
the overcrowding. /d. Thompson never complained about having to sleep on the floor
or eat on the stairs. /d. at37. He never asked an inmate to put anything on the kiosk
about this situation. /d. Thompson never talked to Sheriff Helder. /d. Thompson
testified he believed Sheriff Helder was liable because he was the sheriff. /d.
Thompson believed Sheriff Helder knew inmates were sleeping on the floor because he
could “look at his rosters up: there and see if all his beds are full or not?” /d at 37-38.
With respect to the official-capacity claim, Thompson testified that the only custom or
policy he could think of was that he was not getting his medication and proper food.
(Doc. 84-6 at 42).

By affidavit, Sheriff Helder indicates he employs “a chain of command to supervise
the employees of the various divisions of the sheriffs department. . . . The detention
center chain of command is headed by Major Randall Denzer.” (Doc. 84-9 at1). Sheriff
Helder states that he counts on the chain of command to oversee operations and to
implement the policies and procedures he has adopted. /d. He is “not personally
involved in the daily operations within the detention center including, but not limited to
medical treatment, decisions, or distribution, or housing decisions.” /d. Sheriff Helder
notes that the primary medical care provider is the jail medical provider, in this case Karas.
ld. at2. Sheriff Helder indicates the WCDC is “operated in such a way to provide a clean
and healthy environment . . . maintained through daily hygiene and sanitation practices.

Detainees are provided mats, clothing, hygiene supplies, cleaning supplies, adequate
Case 5:19-cv-05110-TLB Document 90 Filed 10/29/20 Page 10 of 19 PagelD #: 1602

food, and an opportunity to exercise.” /d. at 2-3.

Sheriff Helder states that he did not speak to or see Thompson while he was
incarcerated in the WCDC in May of 2019. (Doc. 84-9 at 3). Sheriff Helder further
indicates that he was not aware of Thompson's medical needs nor consulted about his
treatment or diet. /d. Further, Sheriff Helder states he was “not aware that [Thompson]
was made to sleep or eat on the floor.” /d. WCDC policy is that “all inmates have a right
to humane treatment which provides for nourishing food, access to medical and dental
care when indicated, clean living quarters, and a healthy, safe, and secure environment.”
(Doc. 84-1 at 3). . - “~

Thompson maintains that APRN Hinely failed to give him his prescribed insulin.
(Doc. 84-6 at 39). Thompson testified that it was not always the same nurse at the
medication cart. /d. The only nurse Thompson talked to about his medication was an
unidentified male nurse at the time Thompson was booked into the WCDC. /d. at 40.
Thompson believes the supervisory or charge nurse should be held liable because he
was not getting his “medicine and proper insulin.” /d.

Medical records indicate that Thompson was admitted to Washington Regional
Medical Center on January 25, 2020, and remained hospitalized until January 27, 2020.
(Doc. 74 at 27). His chief complaints were of numbness and tingling in his left hand,
weakness in his right leg, and facial droop for two to three days. /d. at27. He reported
leg pain that sometimes switched to the left leg, started near his groin, and radiated down.
Id. Thompson was diagnosed as having suffered an “[a]cute cerebrovascular accident
(CVA), associated with history of brainstem CVA in 2017, with residual R sided

weakness.” (Doc. 86-1 at 40).

10
Case 5:19-cv-05110-TLB Document90_ Filed 10/29/20 Page 11 of 19 PagelD #: 1603

ll. LEGAL STANDARD

Summary judgment is appropriate if, after viewing the facts and all reasonable
inferences in the light most favorable to the non-moving party, the record “shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.” Fed. R. Civ. P. 56(a); Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986). The same standard applies where, as here, the parties
have filed cross-motions for summary judgment. When no material facts are in dispute,
“summary judgment is a useful tool whereby needless trials may be avoided, and it should
not be withheld in an appropriate case.” United States v. Porter, 581 F.2d 698, 703 (8th
Cir. 1978). Each motion should be reviewed in its own right, however, with each side
“entitled to the benefit of all inferences favorable to them which might reasonably be
drawn from the record.” Wermager v. Cormorant Twp. Bd., 716 F.2d 1211, 1214 (8th Cir.
1983); see Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir. 1998). “Once a
party moving for summary judgment has made a sufficient showing, the burden rests with
the non-moving party to set forth specific facts, by affidavit or other evidence, showing
that a genuine issue of material fact exists.” Nat'l Bank of Comm. v. Dow Chem. Co.,
165 F.3d 602, 607 (8th Cir. 1999).

The non-moving party “must do more than simply show that there is some
metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. “They must
show there is sufficient evidence to support a jury verdict in their favor.” Nat'l Bank, 165
F.3d at 607 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). “A case
founded on speculation or suspicion is insufficient to survive a ‘motion for summary

judgment.” /d. (citing Meige v. Baehler, 762 F.2d 621, 625 (8th Cir. 1985)). “When

11
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 12 of 19 PagelD #: 1604

opposing parties tell two different stories, one of which is blatantly contradicted by the
record, so that no reasonable jury could believe it, a court should not adopt that version
of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harris,
550 U.S. 372, 380 (2007).
lll. DISCUSSION

As noted above, Thompson contends his constitutional rights were violated when
he was denied his prescribed medication and a diabetic diet and when he was subjected
to unconstitutional conditions of confinement. All parties have moved for summary
judgment on each claim. - ’ - mee

A. Denial of Medical Care

Jail officials violate the Due Process Clause of the Fourteenth Amendment when
they exhibit deliberate indifference to a pretrial detainee’s objectively serious medical
needs. See /vey v. Audrain Cnty., 968 F.3d 845, 848 (8th Cir. 2020). To succeed on
this type of claim, a plaintiff must demonstrate that he had an objectively serious medical
need and that the defendant actually knew of but deliberately disregarded that need. /d.
(citing Morris v. Cradduck, 954 F.3d 1055, 1058 (8th Cir. 2020)).

1. Defendants PA Dockery, APRN Hinely, and Sanders

Thompson has failed to show the existence of any genuine issue of material fact
as to whether any of these Defendants acted with deliberate indifference to his serious
medical needs. The pharmacy Thompson identified at intake was contacted, and his
medications were verified. It was determined that Thompson had been prescribed
Lantus (40 units), Clopidogrel (75 mg.), and Apidra insulin (10 units before meals).

Thompson did not identify any other medications at the time of intake; he identified no

12
Case 5:19-cv-05110-TLB Document90 _ Filed 10/29/20 Page 13 of 19 PageID #: 1605

other pharmacies; and he never submitted a medical request asking for additional
medication. After Thompson became incarcerated, his medical care provider was Karas
and its medical staff. Thompson’s blood sugar levels were consistently checked. He
was given insulin each day. He began to receive his Clopidogrel prescription as soon as
it was verified and obtained from the pharmacy.

Thompson concedes he never put in a medical request or grievance about his
medical treatment. Although he indicates he could not use the kiosk, he had other
inmates willing to submit entries for him and in fact submitted several requests about
other subjects. _He never used the intercom to seek medical attention. He was seen by
medical staff at least twice a day—when his blood sugar checks were performed and
when he received his medication. Though Thompson contends that Sanders must have
seen him stumbling at the bottom of the stairs during medication distribution—and should
have taken ‘independent action to provide medical attention—Thompson does not
contend he spoke directly to Sanders about his problems with balance or his belief that
he had an ischemic attack. See Doc. 74 at 11. Accordingly, the Court finds that there
is no evidence to indicate that Sanders, PA Dockery, or APRN Hinely was deliberately
indifferent to Thompson’s serious medical needs. All claims against them are subject to
dismissal.

With respect to claims against Cink concerning Thompson's diet, it is undisputed
that Thompson never requested that he be prescribed a diabetic diet. Further, the
medical staff saw no need to place him on a diabetic diet. It is also undisputed that
medical staff were responsible for determining whether a special diet should be

prescribed to Thompson. Even then, the provision of the diabetic diet had to be

13
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 14 of 19 PagelD #: 1606

approved by the dietician before an inmate was placed on the special diet list. Cink had
no input into these decisions. Despite Thompson’s contention otherwise, Cink had no
obligation to determine whether any inmate, including Thompson, should be placed on a
special diet. Thompson did not ask Cink, or anyone else for that matter, how to go about
being placed on a diabetic diet. Accordingly, the claims against Cink are subject to
dismissal.
2. Sheriff Helder—Individual-Capacity Claim

With respect to Sheriff Helder, it is well established that individual liability under
§ 1983 must be based on personal involvement. Ashcroft v. Iqbal, 556 U.S. 662, 676
(2009). “Liability under section 1983 requires a causal link to, and direct responsibility
for, the deprivation of rights. To establish personal liability of the supervisory
defendant[s], [Thompson] must allege specific facts of personal involvement in, or direct
responsibility for, a deprivation of [his] constitutional rights.” Clemmons v. Armontrout,
477 F.3d 962, 967 (8th Cir. 2007) (quoting Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th
Cir. 2006)); see also Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (“[G]eneral
responsibility for supervising the operations of a prison is insufficient to establish personal
involvement required to support [§ 1983] liability.”). Thompson concedes he had no
interaction with Sheriff Helder. It is undisputed Thompson never took any action

designed to ensure that Sheriff Helder was aware of Thompson’s claims that he was

 

4 WCDC policy “D7.0 Food Service” with respect to medical diets provides that “if a nurse
or doctor orders a special diet for a detainee, for medical reasons, the diet must be
approved by the dietician.” (Doc. 79-8 at 11). Further, it provides that “[a]ll special diets
shall be posted in the kitchen area.” /d.

14
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 15 of 19 PagelD #: 1607

being denied prescribed medication and a diabetic diet. Absent some type of personal
involvement, Sheriff Helder simply cannot be held liable.
3. Official-Capacity Claim

Finally, Thompson asserts an official-capacity claim. An official-capacity claim is
lodged against the employing governmental entity, here, Washington County. Crawford
v. Van Buren Cnty., 678 F.3d 666, 669 (8th Cir. 2012). “Section 1983 liability for a
constitutional violation may attach to a municipality if the violation resulted from (1) an
‘official municipal policy,’ (2) an unofficial ‘custom,’ or (3) a deliberately indifferent failure
to train or supervise.” Corwin v: City of Independence, Mo., 829 F.3d 695, 699 (8th Cir. ~
2016) (citations omitted). “A policy is a deliberate choice to follow a course of action...
made from among various alternatives by the official or officials responsible for
establishing final policy with respect to the subject matter in question.” Hayes v.
Faulkner Cnty., 388 F.3d 669, 674 (8th Cir. 2004) (internal quotation marks and citation
omitted). To constitute a custom the alleged unconstitutional conduct must be
“continuing, widespread, and persistent.” Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th
Cir. 1999).

Thompson does not contend that any WCDC policy was unconstitutional.
Instead, he argues that the County Defendants failed to follow the policies of the WCDC
with respect to the provision of medical care and a special diet. Further, since the Court
has found that Thompson’s rights have not been violated, there is no basis for official
capacity liability. Whitney v. City of St. Louis, Mo., 887 F.3d 857, 861 (8th Cir. 2018)

(“[A]bsent a constitutional violation by a city employee, there can be no § 1983 or Monell

15
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 16 of 19 PagelD #: 1608

liability for the City.”). The official-capacity claim concerning the provision of medical
care and a special diet is therefore subject to dismissal.
B. Unconstitutional Conditions of Confinement

Thompson was a pretrial detainee. In the past, the Eighth Circuit, although
recognizing a pretrial detainee’s claims were properly analyzed under the Fourteenth
Amendment, had applied the Eighth Amendment's deliberate-indifference standard to
conditions-of-confinement claims brought by pretrial detainees. See, e.g., Davis v.
Oregon Cnty., 607 F.3d 543, 548 (8th Cir. 2010) (“Pretrial detainees are entitled to the
same protection under the Fourteenth Amendment as imprisoned convicts receive under ~
the Eighth Amendment.”) (internal quotation marks and citation omitted). However, in
Stearns v. Inmate Servs. Corp., et al., 957 F.3d 902 (8th Cir. 2020), the Eighth Circuit
clarified that, despite some prior inconsistencies in its cases, the deliberate indifference
standard did not apply to conditions-of-confinement cases brought by pretrial detainees.®
In Stearns, the Eighth Circuit clarified that the claims of pretrial detainees must be
analyzed under the Fourteenth Amendment as set forth in Bell v. Wolfish, 441 U.S. 520
(1979). In Bell, the Supreme Court stated that “the proper inquiry is whether [the]
conditions amount to punishment of the detainee.” 441 U.S. at 535.

Interpreting Bell, the Eighth Circuit explained:

[T]he government may detain defendants pretrial and “may subject [them]

to the restrictions and conditions of [a] detention facility so long as those

conditions and restrictions do not amount to punishment, or otherwise

violate the Constitution.” The Court articulated two ways to determine

whether conditions rise to the level of punishment. A plaintiff could show

that the conditions were intentionally punitive. Alternatively, if there is no

expressly demonstrated intent to punish, the plaintiff could also show that
the conditions were not reasonably related to a legitimate governmental

 

5 Defendants utilize the deliberate indifference standard in their brief. (Doc. 27 at 6-11).
16
Case 5:19-cv-05110-TLB Document 90 Filed 10/29/20 Page 17 of 19 PagelD #: 1609

purpose or were excessive in relation to that purpose. If conditions are

found to be arbitrary or excessive, it is permissible to “infer that the purpose

of the governmental action is punishment that may not constitutionally be

inflicted upon detainees qua detainees.”

Stearns, 957 F.3d at 907 (alterations in original) (internal citations to Bel! omitted).

Thompson contends that having to sleep on a mat on the floor and having to eat
on the floor or on the steps from May 11th until his release on May 20th violated his
constitutional rights. He does not argue that the medical staff were involved in any way
in the decision about where he should be housed. Further, the medical record from the
WCDC does not reflect any complaints from Thompson to the medical staff about low
back pain, and he never requested an extra mat or to be moved to a cell with a bunk for
medical reasons.

The Court finds that requiring Thompson to sleep on the floor with a mat for ten
days did not constitute punishment. As noted above, Defendants were unaware of
Thompson's back condition, and he made no effort to inform them that sleeping on the
floor was causing him physical problems. See, e.g., Hamilton v. Mauldin, 2015 WL
898080, at *2 (W.D. Ark. Mar. 3, 2015) (requiring inmate to sleep on floor without a
mattress and with only a blanket and two sheets for seven or eight nights was not a
constitutional violation) (citing O'Leary v. lowa State Men's Reformatory, 79 F.3d 82, 84
(8th Cir. 1996) (inmate forced to spend four days sleeping on a concrete slab without a
blanket or mattress did not state a constitutional violation)); Williams v. Delo, 49 F.3d 442
(8th Cir.1995) (holding that four days without water, a mattress, bedding, clothing, legal
mail, or hygienic supplies did not violate the Eighth Amendment); see also Desroche v.

Strain, 507 F. Supp. 2d 571, 579-80 (E.D. La. 2007) (sleeping on the floor in a crowded

holding tank for ten days failed to state a constitutional violation because the conditions

17
Case 5:19-cv-05110-TLB Document 90 _ Filed 10/29/20 Page 18 of 19 PageID #: 1610

were temporary, and the short duration did not result in sufficiently serious conditions
posing a substantial risk of serious harm to the inmate) (citation omitted).

With respect to the alleged overcrowding, it is well settled that “overcrowding alone
is insufficient to create a due process violation.” A.J. by L.B. v. Kierst, 56 F.3d 849, 854
(8th Cir. 1995). For a violation to exist, the overcrowding must have “led to deprivations
of essential food, medical care, or sanitation” or have led to an increase in inmate
violence. Patchette v. Nix, 952 F.2d 158, 163 (8th Cir. 1991) (citation omitted). In
evaluating overcrowding claims, the courts look to a number of factors, including the size

- of the living space, the length of time spent iri the cell each day, the length of confinement,
and the opportunity for exercise. Kierst, 56 F.3d at 855. Here, Thompson was exposed
to overcrowded conditions for a short duration. He makes no allegation that he was
deprived of food, clothing, hygiene items, or exercise during this time.

For all of these reasons, the Court finds that Thompson has failed to set forth facts
that would constitute unconstitutional conditions of confinement, and this claim is subject
to dismissal.

IV. CONCLUSION

IT IS THEREFORE ORDERED that Plaintiff's Motion for Summary Judgment (Doc.
73) is DENIED; Defendant Carla Cink’s Motion for Summary Judgment (Doc. 80) is
GRANTED; and the Motion for Summary Judgment (Doc. 82) filed by APRN Kelley
Hinely, Sheriff Helder, Dustin Sanders, and PA Veronica Dockery is also GRANTED.

This case is DISMISSED WITH PREJUDICE.

18
Case 5:19-cv-05110-TLB Document90 _ Filed 10/29/20 Page 19 of 19 PagelD #: 1611

    

IT IS SO ORDERED on this day of October/ 2020.

 

19
